Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered June 30, 1999, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 3V2 to 7 years, unanimously affirmed.
The court’s instructions to the jury regarding the effect of defendant’s prior convictions on his credibility as a witness conveyed the appropriate legal principles (see, People v Fields, 87 NY2d 821). There is no reasonable possibility that these *45instructions could have misled the jury into believing that defendant’s prior record could be used as evidence of criminal propensity.
Defendant’s claim that the court considered improper criteria in imposing sentence is unpreserved (People v Harrison, 82 NY2d 693), and we decline to review it in the interest of justice. Were we to review this claim, we would find that it is not supported by the record. We perceive no basis for reduction of sentence. Concur — Tom, J. P., Andrias, Rubin, Buckley and Friedman, JJ.